ORDER

PER CURIAM.
Lorenzo Ivy appeals denial of Rule 24.035 relief without an evidentiary hearing. He pled guilty to stealing a motor vehicle, section 570.030.3(3)(a) RSMo 1994. He was sentenced to three years imprisonment to be served concurrent with a three-year sentence previously imposed in another case. Ivy’s allegation that trial counsel “failed to investigate possible defenses or examine the evidence to see if Appellant had a defense..” fails to allege facts, which if true would warrant relief. Movant did not allege or identify any defense that could have been offered. Thus, movant is not entitled to an evidentiary hearing on this allegation. Coates v. State, 939 S.W.2d 912, 913 (Mo. banc 1997). His remaining allegation was that he did not understand the meaning of “consecutive sentence”. Both allegations are wholly refuted by the record. We have examined the entire record, including the transcript of plea proceedings and the parties’ briefs. The findings, conclusions, and judgment of the motion court are supported by the record and not clearly erroneous. No error of law appears. An extended opinion would have no prece-*264dential value. The judgment is affirmed Rule 84.16(b).